DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Lim et al. (US 20140183657 A1; Lim).
Regarding claim 1, Burke discloses a semiconductor device structure, comprising: an isolation structure (Fig. 3, 142; ¶34) disposed in a semiconductor substrate (Fig. 3, 102; ¶32); a gate electrode (Fig. 3, 118; ¶25) and a resistor electrode (Fig. 3, 140; ¶34) disposed in the semiconductor substrate, wherein the isolation structure is disposed between the gate electrode and the resistor electrode, and the isolation structure is closer to the resistor electrode than the gate electrode; and a source/drain (S/D) region(Fig. 3, 108; ¶24) disposed in the semiconductor substrate and 
S/D region typically means source or drain. 
Burke is silent on wherein the isolation structure is a shallow trench isolation (STI) structure; wherein the isolation structure is disposed between the gate electrode and the resistor electrode and separates from the gate electrode and the resistor electrode.
Lim discloses a semiconductor device structure having a shallow trench isolation (Fig. 2b, 25; ¶33) between and separated from a resistor electrode (Fig. 2b, 28’; ¶52) and a gate electrode (Fig. 2b, 30; ¶34)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a shallow trench isolation to separate the resistor region from the transistor region.
	Regarding claim 2, Burke in view of Lim discloses the semiconductor device structure of claim 1, further comprising: a well region (Fig. 3, dopants in inactive region 134 of 112; ¶32/33 Burke) disposed in the semiconductor substrate (Fig. 3, 112; ¶32/33 Burke), wherein the resistor electrode (Fig. 3, 140; ¶34 Burke) is disposed over the well region.  
Regarding claim 3, Burke in view of Lim discloses the semiconductor device structure of claim 2, wherein the well region (Fig. 3, dopants in inactive region 134 of 112; ¶32/33 Burke) adjoins the isolation structure (Fig. 3, 142; ¶34 Burke).  
Regarding claim 6, Burke in view of Lim discloses the semiconductor device structure of claim 1, further comprising an interconnect structure (Fig. 8, 144; ¶41 
Regarding claim 7, Burke in view of Lim discloses the semiconductor device structure of claim 6, further comprising an inter-layer dielectric (ILD) (Fig. 7, 143; ¶41 Burke) disposed over the semiconductor substrate (Fig. 7, 102; ¶41 Burke), and the interconnect structure comprising: a first conductive via (Fig. 7, 164; ¶43 Burke) disposed in the inter-layer dielectric; a second conductive (Fig. 7, not labeled; ¶43 Burke) via disposed in the inter-layer dielectric; and a conductive layer (Fig. 8, 144; ¶36 Burke) disposed over the inter-layer dielectric and electrically connecting the first conductive via and the second conductive via.
Figure 3 shows the connection terminals without the dielectric layers.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Lim et al. (US 20140183657 A1; Lim) and further in view of Zundel et al. (US 2011016366 A1; Zu).
Regarding claim 4, Burke in view of Lim discloses the semiconductor device structure of claim 1, but is silent on further comprising:  a dielectric layer disposed over the semiconductor substrate, wherein a first portion of the dielectric layer extends between the gate electrode and the semiconductor substrate.  
Burk discloses a dielectric layer (Fig. 3, 120; ¶25) disposed between the gate electrode (Fig. 3, 118; ¶25) and the semiconductor substrate (Fig. 3, 102; ¶32) but is silent on the dielectric layer being disclosed over the semiconductor substrate.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the dielectric layer over the substrate for providing added insulation over the substrate. 
Regarding claim 5, Burke in view of Lim and Zu discloses the semiconductor device structure of claim 4, wherein a second portion of the dielectric layer (Fig. 10D, 221; ¶81 Zu) extends between the resistor electrode (Fig. 10D, 222; ¶82 Zu) and the semiconductor substrate (Fig. 10D, 205/206; ¶70 Zu).  
Burk discloses a dielectric layer (Fig. 3, 120; ¶25) disposed between the gate electrode (Fig. 3, 118; ¶25) and the semiconductor substrate (Fig. 3, 102; ¶32) but is silent on the dielectric layer being disclosed over the semiconductor substrate.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the dielectric layer over the substrate for providing added insulation over the substrate. 
Claims 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Weyers et al. (US 20180269296 A1; Wey) and further in view of Lim et al. (US 20140183657 A1; Lim).
Regarding claim 8, Burke discloses a semiconductor device structure, comprising: a gate electrode (Fig. 3, 118; ¶25) and a resistor electrode (Fig. 3, 140; ¶34)  disposed in a semiconductor substrate, an isolation structure (Fig. 3, inactive portion 134; ¶32) disposed in the semiconductor substrate, wherein the gate electrode 
S/D region typically means source or drain.
Burke is silent on wherein a dopant concentration of the gate electrode is greater than a dopant concentration of the resistor electrode; an isolation structure …separating from the gate electrode and the resistor electrode, wherein the isolation structure is a shallow trench isolation (STI) structure;
Wey discloses a device having a resistive electrode (Fig. 6A, 310; ¶40) and a gate conductor (Fig. 6A, 330; ¶40) where the gate electrode (Fig. 6A, 330; ¶40) is greater than a dopant concentration of the resistor electrode (Fig. 6A, 310; ¶40); 
Lim discloses a semiconductor device structure having a shallow trench isolation (Fig. 2b, 25; ¶33) between and separated from a resistor electrode (Fig. 2b, 28’; ¶52) and a gate electrode (Fig. 2b, 30; ¶34)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a dopant concentration of the gate electrode is greater than a dopant concentration of the resistor electrode for have different resistivities between the gate electrode and resistor electrode; to use a shallow trench isolation to separate the resistor region from the transistor region.. 
Regarding claim 10, Burke in view of Wey and Lim discloses the semiconductor device structure of claim 8, further comprising: a well region (Fig. 3, dopants  in inactive region 134 of 112; ¶32/33 Burke) disposed in the semiconductor substrate (Fig. 3, 112;  Burke), wherein the resistor electrode (Fig. 3, 140; ¶34 Burke) is disposed over the well region (N Burke), and a conductivity type of the well region is the same as a conductivity type of the S/D region (N Burke).  
Regarding claim 11, Burke in view of Wey and Lim discloses the semiconductor device structure of claim 10, further comprising: a dielectric layer (Fig. 7, 143; ¶41 Burke) disposed over the semiconductor substrate (Fig. 7, 102; ¶41 Burke), wherein the gate electrode is separated from the semiconductor substrate by a first portion of the dielectric layer, and the resistor electrode is separated from the well region by a second portion of the dielectric layer (Fig. 3, 142; ¶34 Burke).  
Regarding claim 12, Burke in view of Wey and Lim discloses the semiconductor device structure of claim 8, further comprising an interconnect structure (Fig. 8, 143/144/164; ¶36 Burke) electrically connecting the S/D region (Fig. 8, 140; ¶34 Burke) to the resistor electrode (Fig. 8, 108; ¶24 Burke).  
Regarding claim 13, Burke in view of Wey and Lim discloses the semiconductor device structure of claim 12, further comprising an inter-layer dielectric (ILD) (Fig. 7, 143; ¶41 Burke) disposed over the semiconductor substrate, and the interconnect structure comprising:  a first conductive via  (Fig. 7, 164; ¶43 Burke) disposed in the inter-layer dielectric; a second conductive via (Fig. 7, not labeled; ¶43 Burke) disposed in the inter-layer dielectric; and a conductive layer (Fig. 8, 144; ¶36 Burke) disposed over the inter-layer dielectric and electrically connecting the first conductive via and the second conductive via.
Figure 3 shows the connection terminals without the dielectric layers.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Weyers et al. (US 20180269296 A1; Wey), Lim et al. (US 20140183657 A1; Lim), and further in view of Zundel et al. (US 2011016366 A1; Zu).
Regarding claim 9, Burke in view of Wey and Lim discloses the semiconductor device structure of claim 8, but is silent on wherein a width of the resistor electrode is greater than a width of the gate electrode.  
Zu discloses forming resistor electrode (Fig. 12B, 222; ¶93) having a greater width than a width of the gate electrode (Fig. 12B, 232; ¶93).
Before the effective filing date it would have been obvious to one having ordinary skill in the art to have the resistor electrode wider than the gate electrode to achieve the desired resistivity. Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898